In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ___________________

                               NO. 09-12-00443-CR
                               NO. 09-12-00444-CR
                               NO. 09-12-00445-CR
                              ___________________

                      DAVID JOSEPH BLUNT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                  On Appeal from the 9th District Court
                        Montgomery County, Texas
    Trial Cause Nos. 11-10-11503-CR, 11-11-12306-CR, 11-12-12832-CR
__________________________________________________________________

                          MEMORANDUM OPINION

      David Joseph Blunt appeals three separate judgments, each ordering a

lifetime sentence to prison, with concurrent sentences. After Blunt filed notices of

appeal, Blunt’s counsel filed a brief that presents counsel’s professional evaluation

of the records from each case, and the brief concludes that Blunt’s appeals are

frivolous. See Anders v. California, 386 U.S. 738, 744 (1967); High v. State, 573


                                         1
S.W.2d 807 (Tex. Crim. App. 1978). On February 7, 2013, we granted an

extension of time to allow Blunt to file a pro se brief. Blunt filed a response.

      The record before us reflects that Blunt was charged in each case on appeal

as a habitual felony offender. The indictment in Cause Number 11-10-11503-CR,

which concerns an offense that occurred on or about October 22, 2011, charges

Blunt with evading arrest or detention by using a motor vehicle. See Tex. Penal

Code Ann. § 38.04(b)(2)(A) (West Supp. 2012). The indictment in Cause Number

11-11-12306-CR, which concerns an offense that occurred on or about November

15, 2011, also charges Blunt with evading arrest or detention by using a motor

vehicle. See id. The indictment in Cause Number 11-12-12832-CR charges Blunt

with jumping bail and failing to appear. See id. § 38.10(a), (f) (West 2011). Blunt

pled guilty to the each of the offenses, third-degree felonies, in one plea

proceeding.

      Also, during the plea proceeding, Blunt pled true to the enhancement

paragraphs contained in each of the indictments, exposing him in each case to a

potential sentence of twenty-five years to life. See id. § 12.42(d) (West Supp.

2012). After a sentencing hearing, the trial court sentenced Blunt to three

consecutive life sentences, ordering the sentences served concurrently.




                                           2
      We have reviewed the clerk’s records, the reporter’s records, the Anders

brief filed by Blunt’s counsel, and Blunt’s pro se response. We agree with

counsel’s conclusion that no arguable issues support Blunt’s appeals;

consequently, we find it unnecessary to order the appointment of new counsel to

re-brief the appeals. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). Because no arguable issues support Blunt’s appeals, we affirm the trial

court’s judgments. 1

      AFFIRMED.




                                                   _________________________
                                                         HOLLIS HORTON
                                                             Justice

Submitted on July 16, 2013
Opinion Delivered September 25, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.




      1
        Blunt may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                       3